THOMPSON,
Presiding Judge, dissenting.
This is a postdivorce proceeding in which, among other things, Carol Renee Hitt (“the wife”) sought a finding of contempt against Melvin Loy Roden (“the husband”) based on his alleged failure to comply with provisions in the parties’ divorce judgment regarding the payment of periodic alimony and alimony in gross. I would reverse the trial court’s judgment and remand this cause to the trial court for it to enter a judgment explaining how it determined a credit against its alimony-in-gross award to the wife based on the proceeds of the sale of a parcel of real property owned by the husband. See Blasdel v. Blasdel, 65 So.3d 428, 433 (Ala.Civ.App. 2010). Therefore, I respectfully dissent.